DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10 of the response, filed 12/15/2021, with respect to the rejection(s) of claims 1-12, 17, 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2017/0133233)/ the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0133233) in view of Chen et al (US 2011/0070665)/ the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0133233) in view of Mori et al (US 2011/0070665) ( particularly the arguments that Sato fails to disclose an etching method, comprising etching the silicon-containing film through the mask with a plasma generated from the process gas supplied to the chamber and forming a recess in the silicon- containing film, wherein the etching includes forming a carbon-phosphorus bond on a surface of the mask, as recited in amended claims 1, 17 because in Sato, the mask has been removed before the step ST51 to etch the insulating layer, which is formed of Al2O3 or Mg6O and step ST52 in which a processing gas E including PF 3 is used to generate plasma to remove the reaction product RP2 and  Sato fails to disclose forming a carbon-phosphorus bond on a surface of the mask because the mask has been removed before the step ST 52) have been fully considered and are persuasive. The rejection(s) of claims 1-12, 15-20, as set forth in the office action dated 09/16/2021 have been withdrawn. However, upon further consideration and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 18-19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha (US 2013/0323932)
   Guha discloses an etching method, comprising:
 providing a substrate in a chamber of a plasma processing chamber/apparatus (page 3, para 0039), the substrate including a hard mask layer 812/silicon-containing film and a photoresist mask on the silicon-containing film, the silicon-containing film having a recess 836/840 with a side wall (page 3, para 0039, fig. 8A)
 forming a deposit 852 comprises of phosphorous, from PF 3 etching gas, on the sidewall (page 4, para 0046-0047, fig. 8C), which reads on inactivating a surface of the side wall with a phosphorus component of a process gas received on the substrate 
etching the substrate with PF 3 etching gas to etch the layer 812/silicon-containing film through the mask to deepen the recess 836 in the layer 812/silicon-containing film (page 4, para 0046-0047, fig. 8C), which reads on etching the silicon-containing film through the mask to deepen 
  Regarding claim 19, Guha discloses that the silicon-containing film 812 includes a silicon oxide film (page 3, para 0039)
Regarding claim 20, Guha discloses periodically applying a high frequency/pulse wave including a high-frequency RF power supply 348/pulsed electrical bias to a lower electrode in a substrate support that supports the substrate (page 2, para 0022-0023, fig. 3)

Allowable Subject Matter
Claims 1-17 allowed
             The reasons for allowance of independent claims 1, 17 are discussed in paragraph 2 above
      Regarding independent claim 13, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the pulse wave has a period defined by a frequency ranging from 1 Hz to 100 kHz inclusive, in combination with the rest of the limitations of claim 13

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713